DETAILED ACTION
Claims 1-20 are presented for examination, wherein claims 1 and 11 are currently amended; plus, claims 2-5, 9-10, 12-15, and 19-20 are withdrawn.
The 35 U.S.C. § 112(b) rejections of claims 1, 6-8, 11, and 16-18 are withdrawn as result of the amendments to claims 1 and 11, from which the other claims depend.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 16, 2022 has been entered.
Claim Objections
Claim 11 is objected to because the newly added limitation “applying an active material based mixture is to the current collector” (emphasis added) should read “applying an active material based mixture to the current collector,” or equivalent. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-8, 11, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1 and 11, from which claims the other claims depend, the newly amended limitation “a lateral expansion of the anode in directions parallel to the surface of the current collector during operation is controlled by selecting or adjusting a roughness of the surface of the current collector based on one or more characteristics of particles in the active material” does not appear to have support in the initial disclosure.
The examiner respectfully notes that while there appears to be support for comparing the lateral expansion of a final anode product with a current collector having a rough surface to (a) the lateral expansion of a final anode product with a current collector having a smooth surface or to (b) properties of the current collector, such as the thickness or composition, there does not appear to be support in the initial disclosure to control the lateral expansion of the final anode product by selecting or adjust the degree of roughness based on one or more characteristics of particles in the active material.
[0040]	FIG. 4 illustrates different foil surfaces for anode current collectors, in accordance with an example embodiment of the disclosure. Referring to FIG. 4, there is shown a foil 401 with a smooth surface 403 and a rough surface 405. There is also shown silicon particles 407 from the anode active material. The size and shape of structures on the foil 401 are merely for illustrative purposes, as surface roughness or silicon particles may comprise any shape or size. In an example embodiment, the rough surface 405 may comprise roughened foil material, such as a copper foil with copper hills and valleys. In another example, the rough source 405 may comprise a coating such as carbon particles, carbon fibers, nanofibers, or rods for example, coated on the surface of the foil 401.[0041]	The insets below the foil 401 in FIG. 4 are scanning electron microscope (SEM) images of the rough surface 405, where the particle sizes are on the order of a few microns. Very strong adhesion may result in laminated anodes due to the strong adhesion between the active material layer and the foil with roughened surface. This bond allows the foil to help constrain the expansion of the active material layer. For anodes that are directly coated onto a foil surface and then heat-treated (pyrolyzed), the contact is weaker, so a roughened copper helps with the adhesion by increasing surface area of the interface, which helps the expanding active material layer be constrained by the foil.[0042]	In cells where expansion in the z-direction is less desirable than x-y, a smooth surface with roughness features smaller than a few microns, for example, may be utilized thereby allowing more x-y expansion and less z-direction expansion, illustrating how the anisotropic expansion of the anode active material may be configured.

 (Instant specification, at e.g. ¶¶ 0040-42, underlining added). See also instant specification, at e.g. ¶¶ 0029-33, 35, 43-46, 49, 53, and 57-59.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 16, from which claims 7-8 and 17-18 depend, the limitation “the expansion of the anode is more anisotropic for a rougher surface current collector” (emphasis added) is not clear as to with what said limitation is compared. As a result, said limitation is unclear as to what is within and without the metes and bounds of said claim.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bonhomme et al (US 2018/0198114, published on July 12, 2018).
Regarding newly amended independent claim 1, Bonhomme teaches a lithium-ion battery, wherein said battery includes an anode with a pyrolyzed composite of silicon active material, graphite, and polymer carbon, wherein said pyrolyzed composite is engineered so that said silicon active material may expand while maintaining good adhesion and electrical contact with the rest of the electrode via said pyrolyzed polymer carbon, thereby providing for expansion of anode active material and metal current collector without significant failure of said anode (e.g. ¶¶ 0002, 04-09, 63-64, 66-67, 69, 74, 77, 103, 131-132, 153, 181, and 188 plus e.g. Figure 1), reading on “battery,” said battery comprising:
(1)	a cathode (e.g. ¶¶ 0063-64 and 188), reading on “a cathode;”
(2)	an electrolyte (e.g. ¶¶ 0011, 17, 119, 160, 162, and 188), reading on “an electrolyte;” and,
(3)	an anode (e.g. ¶¶ 0063-64 and 188), reading on “an anode,” said anode comprising:
(3a)	said metal current collector comprising a copper foil/sheet current collector with an electrode attachment substance layer thereon, wherein said copper foil/sheet current collector may be treated by roughening to improve adhesion of said active material to said collector (e.g. ¶¶ 0011, 18-23, 116, and 156), said roughened collector with said layer(s) reading on “the anode comprising: a current collector;” and,
(3b)	said pyrolyzed composite of silicon active material and polymer carbon applied on said collector by a method of first pyrolyzing a precursor of said composite to form a solid film and then applying said pyrolyzed solid film to said collector to form said anode by roll-pressing with or without heat (e.g. ¶¶ 0007, 24-25, 64-66, 71-74, 103-108, 131-132, 116-117, 127, 149-150, and 182 plus e.g. Figures 1 and 35), reading on the previously amended limitation “the anode comprising: … an active material on a surface of the current collector” and newly amended limitations “an active material based mixture is applied to the current collector” and “an active material based mixture is … pyrolyzed to form the active material in the battery,”
wherein Bonhomme does not expressly teach the process steps in the newly amended limitations “an active material based mixture is applied to the current collector and pyrolyzed to form the active material in the battery” and “a lateral expansion of the anode in directions parallel to the surface of the current collector during operation is controlled by selecting or adjusting a roughness of the surface of the current collector based on one or more characteristics of particles in the active material,” wherein “the directions are perpendicular to a thickness of the pyrolyzed active material.”
However, said process steps do not patentably distinguish the claimed product, see also e.g. MPEP § 2113 and supra.
The examiner respectfully as provided in the prior Office action, Bonhomme teaches said copper foil/sheet current collector is treated by roughening to improve adhesion of said composite of active material to said current collector (e.g. supra); said pyrolyzed composite of silicon active material, graphite, and polymer carbon, wherein said pyrolyzed composite is engineered so that said silicon active material may expand while maintaining good electrical contact with the rest of the electrode via said pyrolyzed polymer carbon (e.g. supra); and, said pyrolyzed composite applied to said current collector by roll-pressing with or without heat (e.g. supra).
Furthermore, Bonhomme teaches its anode is formed by a substantially identical process to another process embodiment of the instant invention (comparing the taught roll-pressing of its active material laminate with its current collector (e.g. supra) with the instant “roll-press lamination” (item 310) of active material and current collector, see instant specification, at e.g. ¶¶ 0036-39 plus e.g. Figures 3A-B).

Claims 6-8 are rejected under 35 U.S.C. 103 as being obvious by Bonhomme et al (US 2018/0198114, published on July 12, 2018), as provided supra.
Regarding claim 6, Bonhomme teaches said battery of claim 1, as provided supra, wherein said copper foil/sheet current collector is treated by roughening to improve adhesion of said pyrolyzed composite of silicon active material to said copper foil/sheet current collector (e.g. supra), reading on “a rougher surface current collector,” wherein Bonhomme teaches a substantially identical anode (e.g. supra, said copper foil/sheet current collector with said surface roughened to improve adhesion with said pyrolyzed composite, said pyrolyzed composite including silicon active material), establishing a prima facie case of obviousness of the claimed property “the expansion of the anode is more anisotropic for a rougher surface current collector,” see e.g. MPEP § 2112.01(I).
Regarding previously amended claim 7, Bonhomme teaches said battery of claim 6, wherein said copper foil/sheet current collector is treated by roughening to improve adhesion of said composite of active material to said current collector (e.g. supra), but does not expressly teach the previously amended process limitation “the roughness of the anode is configured by etching features of removed material in the current collector.”
However, the method of making the claimed product does not patentably distinguish the instant invention, e.g. MPEP § 2113.
Regarding claim 8, Bonhomme teaches said battery of claim 7, wherein said copper foil/sheet current collector is treated by roughening to improve adhesion of said composite of active material to said current collector, as provided supra, said roughness reading on “features,” but does not expressly teach the limitations “… etched …” or “… range from 1 to 50 µm across.”
However, the method “etched” of making the claimed product does not patentably distinguish the instant invention, e.g. MPEP § 2113; and, the dimension range of “from 1 to 50 µm across” does not patentably distinguish the instant invention, e.g. MPEP § 2144.04(IV)(A). Further noting that there does not appear to be criticality associated with the claimed range, see instant specification, at e.g. ¶¶ 0047 and 59.
Art of Record
None of the art of record teaches or suggests the claimed process of claim 11, from which claims 16-18 depend.
More specifically, the claimed method wherein the anode is formed by the claimed method of first applying the active material based mixture onto a surface of a current collector and then pyrolyzing said mixture to form an active material layer, wherein lateral expansion of said anode is controlled by selecting or adjusting roughness of the surface of the current collector based on one or more characteristics of particles in the active material.
Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach newly amended claim 1, from which claims 6-8 depend.
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al (US 2014/0170482).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723